DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 02/24/2022.
Claims 1, 10, 11 and 20 have been amended. Therefore, claims 1-20 are currently pending in this application.
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a system or a process.

(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering the claims, the following claimed limitations recite an abstract idea: 
- 	a specially configured label for [each] product, each specially configured label having abbreviated information comprising a written product description and a graphical instructional table, the graphical instructional table comprising a plurality of visually aligned rows and columns, each of the plurality of visually aligned rows arranged in a recommended step-by-step order of use of the product and including an alphanumerical representation of a numbered step of the step-by-step order of use of the product, an icon corresponding to a represented activity of the numbered step, and an icon description including written indicia or indicium describing the represented activity corresponding to the numbered step, wherein the user is trained in recommended step-by-step order of use of each of the products in accordance with the abbreviated information of the specially configured labels and is trained to follow the abbreviated information on the labels during use of the products; and training materials for each of the products for training and reinforcing the training of the user in the recommended step-by-step order of use of the products, the training materials being complimentary to the specially configured labels of the products to explain and give additional substance to the abbreviated information on
the labels and including additional information elaborating the abbreviated information and describing the labels, the written product description of the labels, the sequence of numbered steps of the labels, the icons of the labels, and the written indicia or indicium corresponding to each of the steps, access the training materials during training in the step-by-step order of use of the products and during use of the products so that the user is able to selectively review the training materials to receive training on recommended step-by-step order of use of each of the products complimentary to the abbreviated information on the labels to reinforce the training of the user and remind the user of the recommended step-by step order of use of the products; wherein during use of the products by the user the labels reinforce the training of the user in the recommended step-by-step order of use of the products and the labels thereafter when viewed by the user during use of one or more of the products serve to remind the user of the recommended step-by-step order of use (each of claims 1 and 10); 
-	a specially configured label for [each] product, each specially configured label having abbreviated information comprising a written product description and a graphical instructional table, the graphical instructional table comprising a plurality of visually aligned rows and columns, each of the plurality of visually aligned rows arranged in a recommended step-by-step order of use of the product and including an alphanumerical representation of a numbered step of the step-by-step order of use of the product, an icon corresponding to a represented activity of the numbered step, and an icon description including written indicia or indicium corresponding to the numbered step, wherein the user is trained in recommended step-by-step order of use of each of the products in accordance with the abbreviated information of the specially configured labels and is trained to follow the abbreviated information on the labels during use of the products; providing training materials for each of the products for training and reinforcing the training of the user in the recommended use of the products, the training materials being complimentary to the specially configured labels and including additional information elaborating the abbreviated information and describing the labels, the written product description of the labels, the sequence of numbered steps of the labels, the icons of the labels, and the written indicia or indicium corresponding to each of step of the of the sequence of numbered steps, access the training materials during training in the step-by-step order of use of the products and during use of the products so that the user is able to selectively review the training materials to receive training on recommended step-by-step order of use of each of the products complimentary to the abbreviated  information on the labels to reinforce the training of the user and remind the user of the recommended step-by step order of use of the products; and providing a user access to the training materials to be trained in the recommended step-by-step order of use of the products, wherein the labels reinforce the training of the user in recommended use of the products and the labels thereafter when viewed by the user during use of one or more of the products serve to remind the user of the recommended step-by-step order of use (per claim 11);
- 	the product description is provided in at least two different languages (per claims 2 and 12); 
-	the product description is in a font or type that is the largest font or type on the label (per claims 3 and 13);
-	the product description comprises no more than about five words (per claims 4 and 14);
-	the sequence of numbered steps comprises from about three to about six steps (per claims 5 and 15); 
-	each of the icons comprises a drawing that convey the action to be taken or not to be taken for each of the numbered steps (per claims 6 and 16); 
-	the written indicia or indicium corresponding to each of the steps is provided in at least two different languages (per claims 7 and 17); 
-	the training materials comprise training brochures, training posters, product information sheets, and combinations thereof (per claims 7 and 18);
-	a specially configured label for [each] product for guiding a user in recommended use of the product, each specially configured label having 
abbreviated information comprising a written product description and a graphical instructional table, the graphical instructional table comprising a plurality of visually aligned rows and columns, each of the plurality of visually aligned rows 
arranged in a recommended step-by-step order of use of the product and including an alpha-numerical representation of a numbered step of the step-by-step order of use of the product,  an icon corresponding to   a represented activity of the numbered step, and an icon description including written indicia or indicium corresponding to the numbered step, wherein the user is trained in recommended step-by-step order of use of each of the products in accordance with the abbreviated information of the specially configured labels and is trained to follow the abbreviated information on the labels during use of the products; wherein during use of the products by the user the specially configured labels guide the user in recommended step-by-step order of use of the products and the labels thereafter when viewed by the user during use of one or more of the products serve to remind the user of the recommended step-by step order of use (per claim 20).
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, such as teaching or following instructions, wherein training is provided to a user(s) regarding recommended use of janitorial/cleaning products, etc.  
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
Claims 1-19 recites, at least implicitly, a computing device since training material is provided via a website; and therefore, these claims recite additional element(s) in the form of a computing device, which is utilized to present training materials regarding recommended use of product(s). In addition, each of claims 8 and 18 further recites product specific webpages and product training videos; and each of claims 9 and 19 further specifies the products as janitorial and/or cleaning products. In contrast, claim 20 does not involve any computing device; rather, it is reciting cleaning products, and each product involves a label with printed matter (nonfunctional descriptive matter).     
Accordingly, the claimed additional element(s) fail to integrate the abstract idea into a practical application since the additional element(s) are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional element(s) fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.  The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional element(s) do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Even the considering the computing device, which is implicitly recited per claims 1-19, it is serving merely to perform conventional computer functions (e.g. the computing device is utilized to access a website over the Internet; and thereby the computing device presents information regarding products, such as information regarding recommended use of janitorial/cleaning products, etc.). 
It is also worth noting that the original disclosure or the specification does not encompass any subject matter that amounts to an “inventive concept”. Instead, it is describing subject matter directed to conventional activity in the art; such as: 
providing janitorial and/or cleaning products, wherein each product involves a label (i.e. printed matter) that describes the recommended use of the product ([0025], [0029]-[0032], etc.); 
selling janitorial and cleaning products via a distributer, and/or e-commerce and retail sales ([0028]); 
utilizing conventional devices (via a phone, video or a website) to get support from a distributer regarding the products, and/or to access training materials regarding the products ([0026], [0027], [0043] to [0045],  etc.); 
complementing the product labels by providing visual and support materials, such as: brochures, posters, product information sheet ([0039 to [0042]), etc.     
It is further worth noting that the implementation of conventional elements, including textual and/or pictorial materials, to provide recommended use of cleaning products, etc., is directed to a well-understood, routine or conventional activity in the art (e.g. see (i) US 5,851,117: FIG 1 to FIG 8; (ii) US 5,145,377: FIG 1 to FIG 3 and col.3 lines 30-42).
Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”.
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 02/24/2022). Applicant argues, 
The Section 101 rejections are believed to be obviated by the amendments. The Office Action rejected Claims 1-20 under 35 U.S.C. §101 as allegedly being directed to the abstract idea . . . 
The present invention is directed toward a specific solution that addresses a long-standing problem in janitorial operations. The invention solves a technological problem by providing an effective system for training and guiding users in the recommended step-by-step order of use products. This allows, for the first time, a way for trainees to provide to effect consistent, efficient, and effective training among the staff and consistent, repeatable and efficient use of products in the recommended step-by-step order of use the products . . .
Step 2A, Prong 1
In particular, the claimed subject matter includes, inter alia, a plurality of products each with a specially configured label. Both the product and the label are physical objects. Further, the specially configured labels specifically include a graphical instructional table with a plurality of visually aligned rows that are arranged in a recommended step-by-step order of use of the product . . .
Step 2A, Prong 2 
Even if assuming arguendo that the analysis moves onto Prong Two of Step 2A, Applicant respectfully asserts that the specially configured label as defined by the present claims integrates the claimed steps into a practical application. More specifically, affixing a specially configured label to a product that includes a graphical instructional table with a plurality of visually aligned rows that are arranged in a recommended step-by-step order of use of the product . . . 
Step 2B 
Notwithstanding the above remarks, assuming, arguendo, that the claims are not directed to a practical application that integrates the abstract idea, the claims are nonetheless directed to eligible subject matter because the claims as a whole qualify as significantly more than the abstract idea under Step 2B of Alice . . . 
Whether a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art . . .  
As discussed above in conjunction with Step 2A and below in conjunction with the rejections under 3 5 U.S.C. § 103, the claims use a specially configured label with specific information displayed thereon in a specific format to overcome the deficiencies of the prior art. The labels are then used to train users in conjunction with other aspects of the claimed system. Thus, the claims are not routine, conventional, or well known in the art because they result in a unique label, training, and reinforcement of the training. This enables consistent training amongst a variety of users . . . 

	The Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, the current amendment is not sufficient to overcome the rejection under section §101 since the amendment does not involve an element—or a combination of elements—that that amounts to “significantly more” than an abstract idea. Applicant also asserts that “[t]he present invention is directed toward a specific solution that addresses a long-standing problem in janitorial operations. The invention solves a technological problem by providing an effective system for training and guiding users . . . ”. However, no analysis and/or evidence is presented to substantiate the above assertion. If the current invention is solving a technical problem that the conventional technology fails to solve, then one has to point out the improvement (if any) achieved. However, simply utilizing the conventional technology as a tool to train a subject about a janitorial task (e.g. providing a recommended step-by-step instructions, etc.) does not constitute a technical solution to a technical problem. 
Moreover, the current amendment is directed to the content of the information (printed matter) on the claimed label; however, such nonfunctional descriptive mater does not render the claims beyond an abstract idea. Although claims 1-19 further recites the implementation of a website, this is directed to the conventional computer/Internet technology, which is utilized as a tool to facilitate the abstract idea. Of course, claim 20 does not even contemplate the use of a computer/Internet technology, let alone improving the conventional technology. Accordingly, when each claim is considered as a whole, none of the current claims provides an improvement over the relevant existing technology. 
Secondly, regarding prong-one of Step 2A, Applicant appears to be attempting to address the eligibility requirement by emphasizing the physical nature of the claimed elements. Applicant argues, “the claimed subject matter includes, inter alia, a plurality of products each with a specially configured label. Both the product and the label are physical objects. Further, the specially configured labels specifically include a graphical instructional table with a plurality of visually aligned rows that are arranged in a recommended step-by-step order of use of the product”
However, the mere presence of one or more physical elements does not necessarily imply that the claim(s) is eligible per section §101. It is worth to note that the term “significantly more”, as used in the eligibility analysis, is intended to indicate that the recited physical elements are not sufficient to render the claim(s) beyond an abstract idea. Accordingly, the eligibility analysis already considers the recited physical elements; however, when the claim(s) is considered as a whole, the physical elements fail to render the claim(s) “significantly more” than an abstract idea. 
Moreover, the claims are directed to printed matter; such as the textual and/or graphical information/instruction printed on a label of a product. Accordingly, regardless of whether the printed matter involves “visually aligned rows that are arranged in a recommended step-by-step order of use of the product”, such information (i.e. textual and/or graphical instruction) is already an abstract idea.    
Applicant also asserts that the claimed invention requires “specifically configured physical objects”. However, as evident from the current claims (and also the original disclosure), the invention does not involve physical objects that render any of the current claims “significantly more” than an abstract idea. Instead, the invention is directed to the textual and/or graphical information/instruction on a label of a product. Moreover, except for emphasizing the content of the information on the label (i.e. the textual and/or graphical instructions on the label), Applicant has not demonstrated  any structural and/or functional element(s) that is considered to render the current claims beyond an abstract idea. Consequently, Applicant’s arguments are not persuasive.      
	 Thirdly, Applicant’s arguments directed to prong-two of Step 2A are also not persuasive. Applicant argues, “the specially configured label as defined by the present claims integrates the claimed steps into a practical application. More specifically, affixing a specially configured label to a product that includes a graphical instructional table with a plurality of visually aligned rows that are arranged in a recommended step-by-step order of use of the product (and each visually aligned row includes further specific information) are additional elements that integrate whatever alleged abstract idea is present in Applicant's claims into a practical application” 
	However, the “specially configured label”, which Applicant is asserting, is merely a label with textual and/or graphical information. The information on the label (e.g. the textual and/or graphical instruction that illustrates the recommended step-by-step order of use of a given product, etc.) may be helpful for the user (janitor) who is performing cleaning tasks. However, the helpfulness of the information does not change the fact that the information is still an abstract idea. Accordingly, such label with printed matter does not constitute an element—or a combination of elements—that provides an improvement over the relevant existing technology. 
	Applicant also appears to consider the limitations, which describe the content of the information on the label (e.g. a graphical instructional table with a plurality of visually aligned rows that are arranged in a recommended step-by-step order of use of the product, etc.), as additional elements. However, such information/instruction does not constitute additional elements sine the information itself is an abstract idea.  Accordingly, none of the current claims implements an element—or  combination of elements—that integrate the abstract idea into a practical application. 
	Similarly, regarding Step 2B, Applicant asserts, “the claims as a whole qualify as significantly more than the abstract idea under Step 2B of Alice . . . the claims use a specially configured label with specific information displayed thereon in a specific format to overcome the deficiencies of the prior art. The labels are then used to train users in conjunction with other aspects of the claimed system. Thus, the claims are not routine, conventional, or well known in the art because they result in a unique label, training, and reinforcement of the training . . . ”
	However, as already pointed out above, the claimed “specially configured label” is merely a label with printed matter (i.e. a label with textual and/or graphical information). Accordingly, when each of the current claims is considered as a whole, such label with printed matter does not transform any of the claims to “significantly more” than an abstract idea.  
In addition, it has been indicated that “[t]he mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional" Berkheimer v. HP Inc., 881 F.3d 1360, 1369 (Fed. Cir. 2018); however, the above decision does not change the fact regarding the current claims. This is because the use of labels on products, such as labels with textual and/or graphical information, is still well-understood, routine and conventional activity in the art.  Moreover, as evident from the current claims and the original disclosure, the current invention does not implement an element—or a combination of elements—that provides an improvement over the relevant existing technology. 
	Applicant has also attempted to challenge the eligibility analysis by correlating the analysis under section §101 with that of section §103. However, the status of any of the claims under section §103 does not affect the analysis under section §101. For instance, a given claim directed to a new abstract idea may overcome the prior art (section §102 or §103). However, this does not necessarily mean that the claim complies with section §101. This is because a claim for a new abstract idea is still an abstract idea. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Consequently, Applicant’s arguments are not persuasive.   
	Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea.   
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-20 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of the current claims recites the limitation, “a specially configured label”. However, it is unclear what is encompassed according to the above limitation since it is unbounded. It is worth to note that such subjective or relative term renders the claims indefinite; and therefore, claims 1-20 are indefinite.   

6.				Claim Rejections - 35 USC §102 / §103
I.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

II.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claim 20 is rejected under 35 U.S.C.102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C.103 as being obvious over Tarvin 5,145,377.
	Regarding claim 20, Tarvin teaches the following claimed limitations: a system for guiding a user in recommended use of janitorial and/or cleaning products, the system comprising: a plurality of janitorial and/or cleaning products (col.1, lines 58-67; FIG 1, bottles or containers ‘14’, ‘16’ and ‘18’: e.g. a system for training individuals participating in cleaning activities, wherein the system comprises a plurality of janitorial and/or cleaning products; such as, a plurality of bottles, and wherein each bottle contains a specific chemical agent suitable for cleaning a specific surface), each product having a specially configured label for the product for guiding a user in recommended use of the product, each specially configured label having a written product description, wherein during the use of the products by the user the specially configured labels guide the user in recommended use of the products and the labels thereafter when viewed by the user during use of one or more of the products serve to remind the user of the recommended use (see FIG 1; also col.2, lines 64-67 and col.3, lines 28-30: e.g. each bottle has a label for guiding the user in recommended use of the specific product; such as: (i) bottle ’14’ has label “GLASS CLEANER”; bottle ’16’ has label “DEODORIZER”; and bottle ‘18’ has label “TOILET CLEANER”. In addition, it is contemplated that each label also includes an illustration of the place to be cleaned; and this provides further guidance to the user).
	The implementation above demonstrates that information on the label of each bottle (product) trains the user in recommended use of each of the products in accordance with the information of the labels and also to follow the information on the labels during use of the products.
	Tarvin does not explicitly describe that each specially configured label has 
abbreviated information comprising a written product description, and “a graphical instructional table, the graphical instructional table comprising a plurality of visually aligned rows and columns, each of the plurality of visually aligned rows . . . an icon description including written indicia or indicium corresponding to the numbered step”.
However, the above limitations are directed to printed matter (the content of the information on the label), which is nonfunctional descriptive matter, since there is no functional relationship between the printed matter and the substrate or the product. Accordingly, such nonfunctional descriptive matter does not have patentable weight to patentably distinguish the claimed invention from the prior art. 
	Nevertheless, Tarvin already suggests adding an illustration on each label, such as an illustration that depicts the place or surfaces to be cleaned using the cleaning product (col.3, lines 28-30). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tarvin’s system; for example, by adding further textual and/or pictorial information on each label; such as, detailed information regarding the proper procedure for applying the chemical agent; and wherein such information is provided using one or more languages and/or pictures that the user easily comprehends, so that the potential to misuse the product is minimized. 
The modification above also demonstrates that the user is trained in recommended step-by-step order of use of each of the products in accordance with the information of the labels and is trained to follow the information on the labels during use of the products.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1-19 are rejected under 35 U.S.C.103 as being unpatentable over Tarvin 5,145,377 in view of Guten 2011/0196720.
	Regarding claim 1, Tarvin teaches the following claimed limitations: a system for training and guiding in recommended use of products, the system comprising: a plurality of products (col.1, lines 58-67; FIG 1, bottles or containers ‘14’, ‘16’ and ‘18’: e.g. a system for training individuals participating in cleaning activities, wherein the system comprises a plurality of janitorial and/or cleaning products; such as, a plurality of bottles; and wherein each bottle contains a specific chemical agent suitable for cleaning a specific surface), each product having a specially configured label for the product, each specially configured label having a written product information, wherein during use of the products by the user the labels reinforce the training of the user in the recommended use of the products and the labels thereafter when viewed by the user during use of one or more of the products serve to remind the user of the recommended use (see FIG 1; also col.2, lines 64-67 and col.3, lines 28-30: e.g. each bottle has a label for guiding the user in recommended use of the specific product; such as: (i) bottle ’14’ has label “GLASS CLEANER”; bottle ’16’ has label “DEODORIZER”; and bottle ‘18’ has label “TOILET CLEANER”. In addition, it is contemplated that each label also includes an illustration of the place to be cleaned; and this provides further guidance to the user); and training materials provided for each of the products for training and reinforcing the training of the user in the recommended use of the products, the training materials being complimentary to the specially configured labels of the products and including additional information (col.3, lines 30-68: e.g. training materials related to each cleaning product is provided to the user(s), wherein the training materials are provided in the form of video, workbook, flash cards, etc., and wherein such training materials include the name of the chemical, its uses, etc. Accordingly, the above indicates training materials are provided for each of the products for training a user in recommended use of the products, wherein  the training materials are complimentary to the specially configured labels and include information describing the labels). 
	Tarvin does not explicitly describe that each specially configured label has 
abbreviated information comprising a written product description and “a graphical instructional table, the graphical instructional table comprising a plurality of visually aligned rows and columns, each of the plurality of visually aligned rows arranged in a
recommended step-by-step order of use of the product . . .  an icon description including written indicia or indicium describing the represented activity corresponding to the numbered step”
However, the above limitations are directed to printed matter (the content of the information on the label), which is nonfunctional descriptive matter, since there is no functional relationship between the printed matter and the substrate/product. Accordingly, such nonfunctional descriptive matter does not have patentable weight to patentably distinguish the claimed invention from the prior art. 
	Nevertheless, Tarvin already suggests adding an illustration on each label, such as an illustration that depicts the place or surfaces to be cleaned using the cleaning product (col.3, lines 28-30). 
	Tarvin further teaches the implementation of training materials; such as video, flash-cards, etc., and wherein such training materials provide information regarding the cleaning product; such as the name of the chemical, its uses, etc. (col.3, lines 40-42 and lines 57-68).   
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tarvin’s system; for example, by adding further textual and/or pictorial information on each label; such as, detailed information regarding the proper procedure for applying the chemical agent; wherein further textual and/or pictorial information regarding the  labels is also added to one or more of the training materials; and wherein such information is provided using one or more languages and/or pictures that the user easily comprehends, so that the potential to misuse the product is minimized. 
	The modification above demonstrates that the user is trained in recommended step-by-step order of use of each of the products in accordance with the information of the labels and is trained to follow the information on the labels during use of the products.
	Tarvin also does not explicitly teach that the training materials are provided via a website for each of the products for training and reinforcing the training of the user in the recommended step-by-step order of use of the products, “the training materials being complimentary to the specially configured labels . . . written indicia or indicium corresponding to each of the steps”, the website being configured to enable the user to remotely access the training materials during training in the step-by-step order of use of the products and during use of the products so that the user is able to selectively review the training materials to receive training on recommended step-by-step order of use of each of the products complimentary to the abbreviated information on the labels to reinforce the training of the user and remind the user of the recommended step-by step order of use of the products.
	Similar to the point made above, the limitations “the training materials being complimentary to the specially configured labels of the products to explain and give additional substance to the abbreviated information on the labels and including additional information elaborating the abbreviated information and describing the labels, the written product description of the labels, the sequence of numbered steps of the labels, the icons of the labels, and the written indicia or indicium corresponding to each of the steps”, are directed to the content of the information being presented; and such content (topic) of the information is nonfunctional descriptive matter. Accordingly, such nonfunctional descriptive matter does not have patentable weight to patentably distinguish the claimed invention from the prior art. 
	Nonetheless, regarding such website that is configured to enable the user to remotely access the training materials, including enabling the user to selectively review the training materials to receive training, etc., Guten discloses a system that provides, via a website, training to users; such as training related to proper manner of sanitizing, including effective utilization of chemical dispensers of liquid sanitizers, soaps, etc. ([0027]; [0030] and [0035] lines 32-36). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Tarvin in view of Guten; for example, by providing commercially available conventional devices (e.g. a PDA or a mobile phone, etc.); and wherein each user accesses—using such conventional device—a website that provides further training materials regarding the cleaning products, so that each user would have a further opportunity to expand his/her knowledge regarding the cleaning products; and thereby making the system more beneficial to the users.  
Regarding claim 10, Tarvin teaches the following claimed limitations: a system for training and guiding cleaning professionals in recommended use of janitorial and/or cleaning products, the system comprising: a plurality of janitorial and/or cleaning products (col.1, lines 58-67; FIG 1, bottles or containers ‘14’, ‘16’ and ‘18’: e.g. a system for training individuals participating in cleaning activities, wherein the system comprises a plurality of janitorial and/or cleaning products; such as, a plurality of bottles; and wherein each bottle contains a specific chemical agent suitable for cleaning a specific surface), each product having a specially configured label for the product, each specially configured label having a written product description wherein during use of the products by the user the labels reinforce the training of the user in the recommended use of the products and the labels thereafter when viewed by the user during use of one or more of the products serve to remind the user of the recommended use (see FIG 1; also col.2, lines 64-67 and col.3, lines 28-30: e.g. each bottle has a label for guiding the user in recommended use of the specific product; such as: (i) bottle ’14’ has label “GLASS CLEANER”; bottle ’16’ has label “DEODORIZER”; and bottle ‘18’ has label “TOILET CLEANER”. In addition, it is contemplated that each label also includes an illustration of the place to be cleaned; and this provides further guidance to the user); and training materials provided for each of the products for training and reinforcing the training of the user in the recommended use of the products, the training materials being complimentary to the specially configured labels and including additional information describing the labels (col.3, lines 30-68: e.g. training materials related to each cleaning product is provided to the user(s), wherein the training materials are provided in the form of video, workbook, flash cards, etc., and wherein such training materials include the name of the chemical, its uses, etc. Accordingly, the above indicates training materials are provided for each of the products for training a user in recommended use of the products, wherein  the training materials are complimentary to the specially configured labels and include information describing the labels).   
Tarvin does not explicitly describe that each specially configured label has an abbreviated information comprising a written product description, and “a graphical instructional table, the graphical instructional table comprising a plurality of visually aligned rows and columns . . . an icon description including written indicia or indicium corresponding to the numbered step”.
However, the above limitations are directed to printed matter (the content of the information on the label), which is nonfunctional descriptive matter, since there is no functional relationship between the printed matter and the substrate/product. Accordingly, such nonfunctional descriptive matter does not have patentable weight to patentably distinguish the claimed invention from the prior art. 
	Nevertheless, Tarvin already suggests adding an illustration on each label, such as an illustration that depicts the place or surfaces to be cleaned using the cleaning product (col.3, lines 28-30). 
	Tarvin further teaches the implementation of training materials; such as video, flash-cards, etc., and wherein such training materials provide information regarding the cleaning product; such as the name of the chemical, its uses, etc. (col.3, lines 40-42 and lines 57-68).   
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tarvin’s system; for example, by adding further textual and/or pictorial information on each label; such as, detailed information regarding the proper procedure for applying the chemical agent; wherein further textual and/or pictorial information regarding the  labels is also added to one or more of the training materials; and wherein such information is provided using one or more languages and/or pictures that the user easily comprehends, so that the potential to misuse the product is minimized. 
The modification above demonstrates that the user is trained in recommended step-by-step order of use of each of the products in accordance with the information of the labels and is trained to follow the information on the labels during use of the products.
	Tarvin also does not explicitly teach that the training materials are provided via a website for each of the products for training and reinforcing the training of the user in the recommended step-by-step order of use of the products, “the training materials being complimentary to the specially configured labels . . . written indicia or indicium corresponding to each of the steps”, the website being configured to enable the user to remotely access the training materials during training in the step-by-step order of use of the products and during use of the products so that the user is able to selectively review the training materials to receive training on recommended step-by-step order of use of each of the products complimentary to the abbreviated information on the labels to reinforce the training of the user and remind the user of the recommended step-by step order of use of the products. 
	Here also the limitations, “the training materials being complimentary to the specially configured labels of the products to explain and give additional substance to the abbreviated information on the labels and including additional information elaborating the abbreviated information and describing the labels, the written product description of the labels, the sequence of numbered steps of the labels, the icons of the labels, and the written indicia or indicium corresponding to each of the steps”, are directed to the content of the information being presented; and such content (topic) of the information is nonfunctional descriptive matter. Accordingly, such nonfunctional descriptive matter does not have patentable weight to patentably distinguish the claimed invention from the prior art. 
Nevertheless, regarding such website that is configured to enable the user to remotely access the training materials, including enabling the user to selectively review the training materials to receive training, etc., Guten discloses a system that provides, via a website, training to users; such as training related to proper manner of sanitizing, including effective utilization of chemical dispensers of liquid sanitizers, soaps, etc. ([0027]; [0030] and [0035] lines 32-36). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Tarvin in view of Guten; for example, by providing commercially available conventional devices (e.g. a PDA or a mobile phone, etc.); and wherein each user accesses—using such conventional device—a website that provides further training materials regarding the cleaning products, so that each user would have a further opportunity to expand his/her knowledge regarding the cleaning products; and thereby making the system more beneficial to the users.  
	Regarding claim 11, Tarvin teaches the following claimed limitations: a method for training and guiding m recommended use of products, comprising the steps of: providing a plurality of products (col.1, lines 58-67; FIG 1, bottles or containers ‘14’, ‘16’ and ‘18’: e.g. a system for training individuals participating in cleaning activities, wherein the system comprises a plurality of janitorial and/or cleaning products; such as, a plurality of bottles; and wherein each bottle contains a specific chemical agent suitable for cleaning a specific surface); each product having a specially configured label for the product, each specially configured label having a written product description, wherein the labels reinforce the training of the user in the recommended use of the products and the labels thereafter when viewed by the user during use of one or more of the products serve to remind the user of the recommended use (see FIG 1; also col.2, lines 64-67 and col.3, lines 28-30: e.g. each bottle has a label for guiding the user in recommended use of the specific product; such as: (i) bottle ’14’ has label “GLASS CLEANER”; bottle ’16’ has label “DEODORIZER”; and bottle ‘18’ has label “TOILET CLEANER”. In addition, it is contemplated that each label also includes an illustration of the place to be cleaned; and this provides further guidance to the user); providing training materials for each of the products for training and reinforcing the training of the user in the recommended use of the products, the training materials being complimentary to the specially configured labels and including additional information describing the labels; and providing a user access to the training materials to be trained in the recommended use of the products (col.3, lines 30-68: e.g. training materials related to each cleaning product is provided to the user(s), wherein the training materials are provided in the form of video, workbook, flash cards, etc., and wherein such training materials include the name of the chemical, its uses, etc. Accordingly, the above indicates training materials are provides to the user regarding recommended use of each products [i.e. providing the user access to the training materials to be trained in recommended use of the products], and wherein  the training materials are complimentary to the specially configured labels and include information describing the labels).  
Tarvin does not explicitly describe that each specially configured label has  abbreviated information comprising a written product description “a graphical instructional table, the graphical instructional table comprising a plurality of visually aligned rows and columns . . . an icon description including written indicia or indicium corresponding to the numbered step”
However, the above limitations are directed to printed matter (the content of the information on the label), which is nonfunctional descriptive matter, since there is no functional relationship between the printed matter and the substrate/product. Accordingly, such nonfunctional descriptive matter does not have patentable weight to patentably distinguish the claimed invention from the prior art. 
	Nevertheless, Tarvin already suggests adding an illustration on each label, such as an illustration that depicts the place or surfaces to be cleaned using the cleaning product (col.3, lines 28-30). 
	Tarvin further teaches the implementation of training materials; such as video, flash-cards, etc., and wherein such training materials provide information regarding the cleaning product; such as the name of the chemical, its uses, etc. (col.3, lines 40-42 and lines 57-68).   
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tarvin’s system; for example, by adding further textual and/or pictorial information on each label; such as, detailed information regarding the proper procedure for applying the chemical agent; wherein further textual and/or pictorial information regarding the  labels is also added to one or more of the training materials; and wherein such information is provided using one or more languages and/or pictures that the user easily comprehends, so that the potential to misuse the product is minimized. 
The modification above demonstrates that the user is trained in recommended step-by-step order of use of each of the products in accordance with the information of the labels and is trained to follow the information on the labels during use of the products.
	Tarvin also does not explicitly teach providing training materials via a website for each of the products for training and reinforcing the training of the user in the recommended step-by-step order of use of the products, “the training materials being complimentary to the specially configured labels  and including additional information elaborating the abbreviated information . . . written indicia or indicium corresponding to each of step of the of the sequence of numbered steps”, the website being configured to enable the user to remotely access the training materials during training in the step-by-step order of use of the products and during use of the products so that the user is able to selectively review the training materials to receive training on recommended step-by-step order of use of each of the products complimentary to the abbreviated information on the labels to reinforce the training of the user and remind the user of the recommended step-by step order of use of the products.
	Similarly, the limitations, “the training materials being complimentary to the specially configured labels and including additional information elaborating the abbreviated information and describing the labels, the written product description of the labels, the sequence of numbered steps of the labels, the icons of the labels, and the written indicia or indicium corresponding to each of step of the of the sequence of numbered steps”, are directed to the content of the information being presented; and such content (topic) of the information is nonfunctional descriptive matter. Accordingly, such nonfunctional descriptive matter does not have patentable weight to patentably distinguish the claimed invention from the prior art. 
	Nevertheless, regarding such website that is configured to enable the user to remotely access the training materials, including enabling the user to selectively review the training materials to receive training, etc., Guten discloses a system that provides, via a website, training to users; such as training related to proper manner of sanitizing, including effective utilization of chemical dispensers of liquid sanitizers, soaps, etc. ([0027]; [0030] and [0035] lines 32-36). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Tarvin in view of Guten; for example, by providing commercially available conventional devices (e.g. a PDA or a mobile phone, etc.); and wherein each user accesses—using such conventional device—a website that provides further training materials regarding the cleaning products, so that each user would have a further opportunity to expand his/her knowledge regarding the cleaning products; and thereby making the system more beneficial to the users.  
	Regarding claims 2-7 and 12-17, Tarvin in view of Guten teaches the claimed limitations as discussed above per each of claims 1 and 11. 
	Each of claims 2-7 and 12-17 is directed to the content of information; and therefore, each of the above claims is directed to nonfunctional descriptive matter (i.e. printed matter that has no functional relationship with the substrate or product). As already pointed out above, such nonfunctional descriptive matter does not patentably distinguish the claimed invention from the prior art. 
Furthermore, similar to the discussion presented with respect to the independent claims, it would have still been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tarvin’s system; for example, by adding further textual and/or pictorial information on each label; such as, detailed information regarding the proper procedure for applying the chemical agent, etc., and wherein such information is provided using one or more languages and/or pictures that the user easily comprehends, so that the potential to misuse the product is minimized. 
Regarding each of claims 8 and 18, Tarvin in view of Guten teaches the claimed limitations as discussed above per claims 1 and 11. 
The combined teaching of Tarvin in view of Guten further teaches, the training materials comprise training brochures, training posters, product information sheets, product specific webpages, product training videos, and combinations thereof (see Tarvin: FIG 1 to FIG 3; col. 3, lines 30-68; and also regarding product specific webpages, brochures, etc., see Guten: [0027]; [0030]: It is worth to note that the analysis presented with respect to the independent claims 1 and 11 applies to claims 8 and 18 since these claims are dependent on their respective independent claims). 
Regarding each of claims 9 and 19, Tarvin in view of Guten teaches the claimed limitations as discussed above per claims 1 and 11. 
Travin further teaches, wherein the products comprise janitorial or cleaning products or both (see FIG 1 to FIG 3).

Response to Arguments.
8.	Applicant’s arguments have been fully considered (the arguments filed on 02/24/2022). However, the arguments are not persuasive.  
(a)	Regarding the analysis under section §112(b), Applicant argues, 
The Section 112 rejection is respectfully traversed . . . the claims are not unbounded. For example, as amended, claim 1 requires; each specially configured label having abbreviated information comprising a written product description and a graphical instructional table . . . The remaining claims include the same limitations in regard to the specially configured labels. The Specification and Drawings describe and show each of the recited limitations . . . 
The test for definiteness is whether those skilled in the art would understand what is claimed when the claim is read in light of the specification. See, e.g. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1576, 1 USPQ2d 1081, 1088 (Fed. Cir. 1986).
However, the above argument is not persuasive since it does not address the main issue raised under section §112(b). It is worth to note that the use a subjective term, such as the term “a specially configured”, in a claim renders the claim indefinite since such term is merely emphasizing one’s subjective assumption about a claimed element (e.g. the label), as opposed to denoting a specific structural and/or functional feature(s) regarding the claimed element. Although Applicant has identified various sections from the disclosure (e.g. [0025], [0030] and FIG 2A), none of the sections necessarily cures the indefiniteness of the term identified above. This is because the sections are merely describing a label with printed matter (i.e. a label with textual and/or graphical information). Accordingly, neither the original disclosure nor Applicant’s argument cures the indefiniteness issue identified above.
Note also that the case law, which Applicant noted in the argument (the test for definiteness is whether those skilled in the art would understand what is claimed when the claim is read in light of the specification. See, e.g. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1576, 1 USPQ2d 1081, 1088 (Fed. Cir. 1986)), also supports the findings established under section §112(b). The term “a specially configured label”, as currently claimed (and as originally disclosed), does not denote a specific structural and/or functional feature(s) regarding the claimed label; and thus, a person of ordinary skill in the art would not understand what structural and/or functional feature (if any) is being encompassed according to the above term.     
Thus, at least for the reasons discussed above, the Office concludes that the current claims are indefinite.   
 (b)	Regarding the analysis under section §103, Applicant argues, 
As amended, Claim 1 relates to a system for training and guiding a user in recommended use of products, and requires, inter alia, each product to include a "specially configured label having abbreviated information comprising a written product description and a graphical instructional table . . .  
Tarvin describes a color-coded system of training illiterate, mentally handicapped or dyslexic individuals as to what cleaning products are to be used on what objects/surfaces. The cleaning products are colored and in transparent bottles . . . 
Guten describes an online method for improving individual hand hygiene practices within an institution. In the method, participants are periodically individually connected via a communication device with a computerized program manager for interactive communications, such as quizzes, educational presentations, self-assessment sessions and development of hand hygiene self-improvement plans. 
Accordingly, both Tarvin and Guten fails to disclose or suggest Applicant's claimed specially configured label with a graphical instructional table as required and defined by each of Applicant's claims. 
Note on Printed Matter 
In rejecting the present claims, it is noted that the Examiner has wholly ignored certain limitations of the claim relating to the labels as printed matter. However, as amended, Applicant's claims are now directed to both the printed information on the label as well as the specific layout of the printed information. The specific layout of the information is itself a functional/structural limitation that is entitled to patentable weight. Further, the printed information and associated layout of the information directs a user to the proper way to use the product associated with the label. Thus, the printed information must be given patentable weight as the printed information performs a function with the product to which it is associated. See MPEP 2111.05 . . .

The Office respectfully disagrees with the above arguments at least for the following reasons :
Firstly, regarding the obviousness analysis established in the office-action, Applicant does not appear to rely on any structural and/or functional element to challenge the teaching of the references as applied to the current claims. Instead, while signifying the amendment made to current claim 1, Applicant is relying on the printed matter—such as the content of the information on the label—to challenge the teaching of the prior art. Applicant asserts, “both Tarvin and Guten fails to disclose or suggest Applicant's claimed specially configured label with a graphical instructional table as required and defined by each of Applicant's claims”.
However, the specific information on the label, including the graphical instructional table, etc., is not functionally related to the product.  Accordingly, the content (e.g. the topic) of the information is nonfunctional descriptive matter. In this regard, the prior art is not necessarily required to teach the specific instruction (content) on the label; rather, the prior art is required to teach a product label with printed matter (e.g. see Tarvin: FIG 1 and col.3, lines 19-30). Accordingly, such teaching is sufficient to demonstrate the fact that the claimed “specially configured label” is indeed obvious over the prior art. Moreover, except for describing the printed matter on the label, none of the claims specifies a limitation(s) that defines why the label is considered to be a “specially configured label”. Consequently, Applicant’s arguments are not persuasive.  
Secondly, Applicant’s remark regarding the printed matter are also not persuasive. Applicant asserts that “it is noted that the Examiner has wholly ignored certain limitations of the claim relating to the labels as printed matter”. However, the above remark is incorrect since none of the claimed limitations is ignored. Note that establishing some analysis regarding a claimed subject matter, such as (i) identifying parts of the claim directed to printed matter, (ii) providing reasoning as to why such printed matter is obvious over the prior art, etc., does not imply that the claimed subject matter is being ignored. Particularly, common sense dictates that a claimed subject matter is considered to be ignored if no analysis is presented regarding that claimed subject matter. Consequently, Applicant’s assertions are not consistent with the facts established in the office-action.
It is also worth to note that part of the current amendment directed to printed matter still does not negate the obviousness analysis established regarding such printed matter (see above the analysis presented under section §103).       
Applicant further asserts that “the printed information and associated layout of the information directs a user to the proper way to use the product associated with the label. Thus, the printed information must be given patentable weight as the printed information performs a function with the product to which it is associated”
However, such information that “directs a user to the proper way to use the product associated with the label” does not mean that the printed matter is functionally related to the substrate or the product. In the instant case, the printed matter on the label is intended merely to guide the user, so that the user performs the cleaning task properly. Accordingly, the printed matter has no functional relationship with the product. Instead, the product is merely serving as a support for the printed matter. Moreover, the section that Applicant cited from the MPEP (MPEP 2111.05) also supports the above fact. Particularly, the MPEP section above indicates that the printed matter and associated product must be in a functional relationship in order to give patentable weight. Accordingly, due to the lack of functional relationship between the printed matter and associated product, the limitations directed to the printed matter are not given patentable weight.  
Thus, at least for the reasons discussed above, the Office concludes that the current claims are unpatentable over the prior art.   



Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715